Citation Nr: 1622192	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-40 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an abdominal disorder, to include a gallbladder disorder, including as due to exposure to herbicides.

2.  Entitlement to service connection for anemia, claimed as acute unexplained blood loss, including as due to exposure to herbicides.

3.  Entitlement to service connection for a heart disorder, to include atrial fibrillation, including as due to exposure to herbicides.

4.  Entitlement to service connection for erectile dysfunction, including as due to exposure to herbicides.

5.  Entitlement to service connection for a chronic disease manifested by periodic fevers, including as due to exposure to herbicides.

6.  Entitlement to service connection for a lower extremity disability characterized by numbness in the extremities, to include a possible vascular disorder, including as due to exposure to herbicides.
REPRESENTATION

Veteran represented by:	Zachary T. Rosenbarger, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to March 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2008, the Veteran testified during a personal hearing at the RO.  In July 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

In October 2009 and October 2010, these issues were remanded by the Board for further development.  In a June 2015 rating decision, entitlement to service connection for lichen planus was granted, effective April 12, 2006, with an evaluation of 10 percent.  As such, this issue has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the issues relating to the Veteran's initial claim of entitlement to service for abdominal pain and atrial fibrillation have been expanded to include any abdominal disorder or heart disorder that could be encompassed by the Veteran's asserted symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has also recharacterized the claims of entitlement to service connection for numbness of the lower extremities and a vascular condition, as the Veteran has explained that these are both meant to encompass the same symptomatology, that of numbness in his bilateral feet.  See Board Hearing Transcript 21.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for numbness in the extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record weighs against finding that the Veteran has an abdominal disorder, a gallbladder disorder, a gastrointestinal disorder, anemia, or any residuals from such disorders, including a scar from his 1998 gallbladder surgery, which are related to his military service, including due to exposure to herbicides and insecticides.

2.  The preponderance of the evidence of record weighs against finding that the Veteran has ischemic heart disease. 

3.  The preponderance of the evidence of record weighs against a finding that the Veteran's heart disorder, diagnosed as atrial fibrillation, is related to his military service, including due to exposure to herbicides and insecticides.

4.  The preponderance of the evidence of record weighs against finding that the Veteran has had erectile dysfunction at any time during or prior to the appeal.

5.  The preponderance of the evidence of record weighs against finding that the Veteran has had a chronic disease manifested by periodic fevers at any time during or prior to the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an abdominal disorder, to include a gallbladder disorder, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for anemia are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.14 (2015).

5.  The criteria for service connection for a chronic disease manifested by periodic fevers are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claims decided herein.  VA notified the Veteran of the information and evidence needed to substantiate and complete his claims in June 2006, prior to the rating decision issued in November 2006.  Notice relating to heart disorders which have been found to be associated with herbicide agents used in Vietnam was sent in October 2011.  The issues were last readjudicated in June 2015.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, written personal statements, and personal hearing testimony.  Pursuant to the October 2009 and October 2010 Board remands, all Board instructions pertaining to the issues decided at this time were completed, and the Board finds that there has been substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran attended VA examinations in October 2006, December 2010, and November 2011.  These examinations were held following review of the claims file and medical history and in-person examination of the Veteran.  The VA examination reports provide adequate information regarding the Veteran's current diagnoses and their relationship to his service for the Board to evaluate the claims decided herein.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

Lastly, during the August 2010 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of the issues decided at this time, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has had a meaningful opportunity to participate in the adjudication of these claims such that the essential fairness of the adjudication is not affected.

II.  Abdominal Disorder and Anemia

The Veteran contends that he has an abdominal disorder, characterized by gallstones and gallbladder infection, and anemia due to gastrointestinal bleeding which were caused by exposure to herbicides and insecticides in service.  The Board notes at the outset that as a Veteran who served in the Republic of Vietnam, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  See 38 U.S.C. § 1116(f).

At a December 2008 RO hearing, the Veteran testified that he first started having gallbladder pain after he returned from Vietnam and was diagnosed with small gallstones.  RO Hearing Transcript 7.  He stated that they became worse and by 1998 had to be treated surgically and resulted in anemia.  Id. at 8.  The Veteran has asserted that he believes all of his health disorders are related in some way to his exposure to toxins in service, including Agent Orange and the insecticides Malathion and Lindane.  Id. at 15-16.  At an August 2010 Board Hearing, the Veteran testified that he began having abdominal pain in the 1980s and was hospitalized in 1998.  Board Hearing Transcript 11-12.  He also discussed how for a year and a half in service he was exposed everyday to dogs that were coated in herbicides and insecticides.  Id. at 6-8.

The Veteran's colleague D.W. has submitted a statement indicating that she had witnessed the Veteran having recurrent fevers and that he had experienced acute blood loss and abdominal problems.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a veteran has been exposed to herbicides, certain diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the veteran's service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), (d)(1), 3.309(e).  The Veteran's claimed disorders, including gallstones, cholecystitis, cholelithiasis, anemia, diverticulitis, gastrointestinal infections, and scars are not diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  These diseases are therefore not subject to presumptive service connection due to exposure  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disease was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, here, the Board finds that the weight of the evidence of record does not show that the Veteran has any current abdominal, gastrointestinal, or anemia-related disease or residuals which are related to such exposure.

The Veteran has not been found to have a current diagnosis of a gastrointestinal, abdominal, or anemia-related disorder during the current appeal.  The requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has not alleged that he has a current gastrointestinal, abdominal, or anemia-related disorder or any residuals from such a disorder, but rather, he asserts only that he experienced this disability in the past and should be awarded retroactive compensation for it due to his past suffering in the 1990s.  While the Veteran has not been found to have a diagnosis of such a disorder during the period on appeal, the Board has also considered the holding in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), which found that a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency.  

The Veteran's private treatment records show that in November and December 1998 he was admitted to the hospital due to severe abdominal pain and was diagnosed with severe cholecystitis and cholelithiasis.  He underwent abdominal surgery and was found to also have adhesions of the liver and gallbladder.  They also indicate that the Veteran had previously been treated for gallstones.  In March and April 1999, he was treated for black tarry stools.  At that time, the Veteran reported that it could have been caused by a steak he had eaten, further examination found diverticular disease throughout his colon, and he was diagnosed with anemia and pre-renal azotemia secondary to acute, severe gastrointestinal bleeding.

The Veteran did not submit the current claim on appeal until April 2006.  He has not submitted any medical evidence that he has had continued problems with anemia, his gallbladder, intestines, or other abdominal organ at any time during the period on appeal, nor are there any further complaints or treatment indicated in his VA treatment records.

The Veteran attended a VA examination in October 2006.  He denied any gastrointestinal tract disorders, and reported that he had been treated for cholecystitis in 1988 and anemia in 1999.  He reported that he did not have any further problems with anemia or a bleeding disorder after that.  The Veteran was found to have anemia, resolved, cholecystectomy in 1998, and no other gastrointestinal problems at that time.

At a December 2010 VA examination, the Veteran reported having abdominal pain since the mid-1980s which became a gallbladder problem in the 1990s.  He reported having acute blood loss with black stools in 1999 and diverticulosis of the colon.  Since then, he stated "that he has been eating well and has been able to maintain his blood levels without history of anemia or blood loss."  There was no further history of diverticulitis or gallbladder disorders since 1999.  The Veteran reported no further black stools or vomiting blood, and he denied taking any medications, including over-the-counter medications.  He denied any history of signs or symptoms of anemia, such as weakness, dizziness, or shortness of breath.  Physical examination found no signs of anemia or palpable rectal lesions.  There were also no signs or symptoms related to a gallbladder disorder, no recurrence of bleeding or ulcers since 1999, gastrointestinal examination was normal, and gastrointestinal bleeding with diverticulosis colon was in remission. 

The Veteran himself has very clearly indicated that his problems with cholecystitis, anemia, and rectal bleeding occurred in 1998 and 1999.  He has stated that he has not had any further problems since that time, but rather, he asserts that he should be compensated for the past suffering he has endured.  The Board is, however, bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2015).  In the absence of a current diagnosis of a gastrointestinal, abdominal, or anemia-related disease at some time since April 2006, service connection for such a disorder cannot be awarded.  These disorders resolved well before the Veteran filed his claim, and are not "sufficiently proximate" to the current period on appeal to be accepted as "current" disabilities.  Romanowsky, 26 Vet. App. at 294, FN 3 ("a determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance").

Furthermore, to the extent that the Veteran's past disabilities may be considered in the context of a current disability, including due to residuals of such disability, there is also no medical evidence of a nexus connecting any residuals of such disorders to service.  In addition to the Veteran's claimed disabilities, an abdominal disorder and anemia, the Veteran has also been found to have an abdominal scar as a residual of his 1998 gallbladder surgery, noted at both the October 2006 and December 2010 VA examinations.  The only probative medical opinion addressing whether the Veteran's 1998 gallbladder disorder is related to service, including exposure to chemicals in service, is that of the December 2010 VA examiner, who found that it was less likely than not that his gallbladder problem was caused by military service, explaining that he did not have gallbladder problems while in service and there was no medical literature indicating that gallstones were caused by Malathion, herbicides, or insecticides.  The Board finds that this medical opinion is adequate, and there are no contradictory medical opinions to the December 2010 VA examiner's findings.  See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'").  The evidentiary deficiency concerning the nexus element is fatal to the claim.

The only evidence in favor of a finding that the Veteran's 1998 gallbladder surgery was due to exposure to herbicides and insecticides in service is the assertion of the Veteran himself.  While the Veteran is a trained veterinarian, the Board does not find that this qualifies him to opine on complex medical matters involving the effect of chemicals on the human body, and his opinion is outweighed by that of a qualified VA physician.  Even as a lay person, he would be competent to report on some matters observed or within his personal knowledge, but again, the question of whether an abdominal/gallbladder disorder was caused by exposure to chemicals in service is a complex medical matter that requires appropriate medical training and expertise in order to render a probative medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board therefore finds that all evidence of record indicates that the Veteran has not had, at any time during the current appeal, an abdominal, gallbladder, gastrointestinal, or anemia-related disorder, and his residuals of such disorders have not been found through any probative medical evidence of record to be caused by his active duty service, including exposure to herbicides or insecticides.  The preponderance of the evidence is therefore against the claims for service connection for an abdominal disorder and for anemia.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Heart Disorder

The Veteran contends that he has atrial fibrillation, which was caused by exposure to herbicides and insecticides in service.  The Veteran testified at a December 2008 RO hearing that he was first found to have atrial fibrillation when he was having a fever and was hospitalized.  RO Hearing Transcript 10.  At the August 2010 Board hearing, he stated that it had its onset during his gallbladder infection.  Board Hearing Transcript 14.

As noted above, certain diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the veteran's service when a Veteran has been exposed to herbicides. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), (d)(1), 3.309(e).  Diseases associated with herbicide exposure include ischemic heart disease, which encompasses, among other diagnoses, myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and coronary bypass surgery.  38 C.F.R. § 3.309(e).  The presumptive diseases do not include atrial fibrillation.  Id.

After reviewing all of the evidence of record, the Board finds that the criteria for service connection for a heart disorder have not been met.

The Veteran does not have a diagnosis which would allow for a grant of service connection on a presumptive basis under 38 U.S.C.A. § 3.309(e).  The Veteran attended a VA ischemic heart disease examination in November 2011, and was found not to have ischemic heart disease, but was diagnosed only with cardiac arrhythmia.  The Veteran has also not at any time asserted that he has ischemic heart disease or other heart diagnosis which would allow for presumptive service connection under 38 U.S.C.A. § 3.309(e).

The Veteran's only current diagnosis is for atrial fibrillation/arrhythmia, but there is no probative medical evidence indicating that the disorder is caused by any event in service, including exposure to herbicides and insecticides.  See Shedden, 381 F.3d at 1167; Combee, 34 F.3d at 1044.  

The Veteran attended a VA examination in October 2006.  He reported having paroxysmal atrial fibrillation in 2001, at which time an angiogram was performed which was normal.  The Veteran reported that he has episodes of paroxysmal atrial fibrillation one to two times a year which cause shortness of breath and fatigue, but that he receives no current treatment.  The Veteran had no history of coronary artery disease, myocardial infarction, congestive heart failure, or rheumatic heart disease.  The examiner found that the Veteran had paroxysmal atrial fibrillation/loan atrial fibrillation which was not related to Agent Orange.

The Veteran also attended a VA examination in December 2010.  He reported having atrial fibrillation in April and May 1999, which converted to normal sinus rhythm spontaneously and required no medications.  He stated that since then he has not been treated for atrial fibrillation or any other cardiac arrhythmias.  There was no evidence of congestive heart failure or abnormal breath sounds.  The examiner opined that the Veteran's paroxysmal atrial fibrillation was less likely than not due to military service, explaining that the Veteran did not have atrial fibrillation in service, and that this disorder was characterized by chaotic atrial electrical activity, for which there were multiple triggers and risk factors, which the examiner enumerated.  He noted that he had not come across any reference for herbicides or Malathion causing paroxysmal atrial fibrillation.  A December 2010 Holter test showed moderate frequency premature atrial contractions, premature ventricular contractions, and very rare episodes of supraventricular tachyarrhythmia.

While the October 2006 VA examiner did not provide an adequate rationale for his finding, the December 2010 VA examiner fully explained the possible risk factors and triggers for atrial fibrillation and that there was no medical literature indicating that herbicides or insecticides could cause atrial fibrillation.  The Board accepts the December 2010 medical opinion as fully persuasive evidence on the medical nexus question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.).  

There are no contradictory medical opinions to the December 2010 VA examiner's conclusion other than the statements of the Veteran himself.  As was discussed above, the Veteran is a veterinarian, and as such, he, like any lay person, is competent to report on symptoms as he has experienced them.  See Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  However, a veterinarian is not trained in treatment or pathology of the human body and its diseases, and while he undoubtedly has medical knowledge, his opinion is found to be less probative than that of a physician.

In sum, the weight of the competent and probative evidence of record therefore fails to establish that the Veteran has a diagnosis of ischemic heart disease or that his currently diagnosed atrial fibrillation is related to exposure to herbicides or insecticides.  The preponderance of the evidence is thus against the claim of entitlement to service connection for a heart disorder.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

IV.  Erectile Dysfunction

The Veteran also contends that he has erectile dysfunction which is related to exposure to herbicides or is secondary to his other disabilities.  The Veteran testified in December 2008 that his erectile dysfunction started in 1997 when he was having marital problems.  RO Hearing Transcript 11.  At the December 2010 Board hearing, the Veteran stated that his erectile dysfunction began in 1998 or 1999 and that he had a skin "breakdown" on his penis which was painful and required creams.  Board Hearing Transcript 20.

At a December 2010 VA examination, the Veteran reported having skin breakdown in the penis in 1997 which led to prepuce adherence at the base of the glans penis and pain during erections.  The Veteran reported having erections at least weekly and that he did not have sexual intercourse since 1997 electively.  He explained that his complaints were related only to painful retraction of the foreskin due to skin ulcerations.  Physical examination found no abnormality, with no erectile dysfunction and normal ejaculation.  He was diagnosed with residual of skin ulceration of the foreskin of the penis with adherence at the base of the glans penis.  

A separate genitourinary examination was also held in December 2010.  The Veteran reported a chronic, intermittent skin condition since discharge from Vietnam which eventually led to the inability to retract his foreskin without pain and discomfort.  The examiner noted that there was no erectile dysfunction and that ejaculation was normal.  Physical examination found that the foreskin could be retracted but that there were adhesions at the glans.  The Veteran was found to have minor adhesions at the corona with no evidence of inflammation or irritation, and did not have a diagnosis of erectile dysfunction.

The Veteran attended a VA examination for skin diseases in September 2014 and was found to have a skin disorder affecting both his hands and his genitals.  A January 2015 addendum noted that the condition affected the Veteran's penis/foreskin and included this area in the calculation of the total body area affected.

As was discussed above, the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain, 21 Vet. App. at 321.  In this case, as the evidence clearly shows, the Veteran does not have a diagnosis of erectile dysfunction.  Both VA examiners found that the Veteran did not have erectile dysfunction, and the Veteran has stated that he has erections weekly.  The Veteran has not at any time indicated that he is unable to achieve an erection.  In the absence of any evidence that the Veteran has, or has had at any time during the period on appeal, erectile dysfunction, there is no valid claim for service connection.  Id.

The Board has also considered whether the Veteran has had, at any time in the past, a diagnosis of erectile dysfunction that can be considered in evaluating whether the meets the criterion of a current disability.  See Romanowsky, 26 Vet. App. at 294.  In this case, he has not.  The evidence does not show that the Veteran has, at any time in his life, been found to have erectile dysfunction.

The Veteran has been diagnosed with a chronic skin condition affecting his penis; however, the Veteran has already been granted service connection for this condition in a June 2015 rating decision which assigned a 10 percent evaluation for lichen planus of the hands and genital area.  The rating decision indicated that the rating assigned was based on the findings of the September 2014 examination regarding the total surface area affected, including the genitals.  This encompasses precisely the symptomatology that the Veteran has alleged, that of a skin disease on and around his genitals.  Assignment of a separate grant of service connection for a disability of the penis based on these symptoms is prohibited, as such would constitute impermissible pyramiding.  The evaluation of the same disability under various diagnoses must be avoided, and this requires determining whether the separate diagnoses have overlapping symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  As these symptoms are overlapping and have already been granted service connection, they can no longer be included in the Board's adjudication of the issue of entitlement to service connection for erectile dysfunction.  

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for erectile dysfunction must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the appellant's claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

V.  Periodic Fevers

The Veteran also claims entitlement to service connection for a chronic disorder characterized by occasional fevers.  The Veteran testified at a December 2008 RO hearing that his periodic fevers began as soon as he returned from Vietnam and that when they occur, he has loss of appetite, shaking, and cold for 24 hours.  RO Hearing Transcript 9.  He stated that he has never been able to get a diagnosis for this condition and that multiple malaria tests have been negative.  Id.  At the December 2010 Board hearing, the Veteran's son testified that his father had fevers that would "go on for days sometimes" with no explanation or other symptoms other than a high fever and feet swelling.  Board Hearing Transcript 9.  He stated that his last fever was in 2008.  Id. at 17.

The Veteran attended a VA examination in October 2006.  He reported having recurrent fever since 1970, and that every year he has a fever, body aches, and chill for 24 hours.  He reported that his health between exacerbations was excellent.  The Veteran was tested for malaria, but the result was negative.  The examiner noted that the Veteran had fever of unknown etiology which was more likely the flu.

At a December 2010 VA examination, the Veteran reported having recurrent fevers since separation from service.  He reported that he has had multiple malaria tests which were negative.  He reported that his last fever was more than 4 years before his last VA examination.  Since then he had been better and had not had a fever, flu-like symptoms, chill, or cold.  Physical examination found no significant findings, and the Veteran was noted to be "well-nourished" and capable of "regular exercises without signs of fatigue or weakness or significant unintentional loss of weight," with no history of recurrent infections for the last 4 years.  He was not found to have a diagnosis, and the examiner stated there was no evidence of infectious, immunological, or nutritional disorder.  

The Board is not able to find in favor of a grant of service connection for a fever disorder, as the Veteran does not have a current diagnosis of any chronic disease, nor has he met any of the required elements for service connection under Shedden, 381 F.3d 1163.  The Veteran's VA treatment records are silent for any treatment related to a chronic fever-causing disease, and there is no competent medical evidence relating any current symptoms or disorders to a disease incurred in service. 

The Board reiterates that the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain, 21 Vet. App. at 321.  The Veteran has not been diagnosed with any current disease or disability related to a chronic fever disorder at any time during the pendency of the appeal or prior to the appeal.  See Romanowsky, 26 Vet. App. at 294.  He has tested negative for malaria, and he has acknowledged that he has not at any time in his life been given a diagnosis for his claimed symptoms of recurrent fever.  The Veteran has indicated that he has a fever approximately once a year, although he had not had one for some time.  The December 2010 VA examiner found that there was no evidence of any infectious, immunological, or nutritional disorder, and the October 2006 VA examiner stated that the Veteran's symptoms were more likely related to the flu.

The Board acknowledges that the Veteran is competent to report on his own symptoms as he experienced them.  Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  He is competent to describe having intermittent fevers and chills, and this has been corroborated by his son.  While the Veteran has credibly and competently reported that he sometimes has fevers, this is insufficient to establish that he has a chronic disease which is manifested by such fevers, rather than that the fevers are intermittent acute attacks of the flu, as was indicated by the October 2006 VA examiner.  While the Veteran believes that his fevers are not acute infections, but are due to a chronic disease, and the Board acknowledges that, as a trained veterinarian, he has some medical experience and knowledge, his opinion is outweighed by the opinions of the October 2006 and December 2010 VA examiners, both medical doctors.  Questions relating to chronic infectious diseases and their symptomatology are complex medical matters which require specialized training and experience in diseases which affect humans, and the Board finds the VA examiners' opinions to be the most probative medical evidence on this question.  See Guerrieri, 4 Vet. App. at 470-71.

The Board therefore finds that the claim of entitlement to service connection for a chronic disease manifested by periodic fevers must be denied.  While there is no legal basis for granting entitlement to service connection for a fever disorder at this time, the Board notes that if the Veteran does ultimately receive a diagnosis of a chronic fever-related disorder, he is free to file a new claim for service connection.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the appellant's claim, and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an abdominal disorder, to include a gallbladder disorder, is denied.

Entitlement to service connection for a heart disorder, to include atrial fibrillation, is denied.

Entitlement to service connection for anemia, claimed as acute unexplained blood loss, is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a chronic disease manifested by periodic fevers is denied.


REMAND

The Veteran also contends that he has a lower extremity disability characterized by numbness of his bilateral feet and toes which is due to either neurological or vascular impairment.  At the December 2008 RO hearing, the Veteran testified that during service, he was stung by fire coral, a plant that looked like reddish moss and caused immediate burning and caused his leg to swell all the way up to his groin.  RO Hearing Transcript 2; see also Board Hearing Transcript 22.  He stated that he had necrosis throughout the tissue of his toes, that he continued to have foot swelling for a long time afterwards, and that he believes the necrosis he experienced in service has led to a vascular condition of the feet.  RO Hearing Transcript 2-3, 11.  The Veteran testified in December 2010 that he began having numbness in his feet 10 years ago and that it is constant.  Board Hearing Transcript 18.  He stated that his vascular condition was related to his numbness in the feet.  Id. 21.

The Veteran's service treatment records show that in March 1969, while at Cam Ranh Bay in Vietnam, he was treated for ulcerations on his foot with edema.  The Veteran's February 1970 separation examination found all body areas to be normal.  It was noted that he had been stung by a sea animal in Vietnam and was hospitalized for eight days with swelling and neuroses of the feet.  The Veteran noted on his report of medical history that he had foot trouble.

At a December 2010 VA examination, the Veteran reported that he woke up approximately 10 years ago with numbness in the tips of the toes in both of his feet.  The examiner noted that the Veteran had been stung by a sea animal and had swelling in the left foot in 1970.  Physical examination found normal senses with no muscle atrophy or gait abnormality.  The examiner found no evidence of peripheral neuropathy, and it was noted that an electromyogram (EMG) was pending.

It does not appear from the record that an EMG to evaluate the Veteran's possible lower extremity neuropathy was ever completed or any further evaluation of the lower extremities performed.  The December 2010 VA examiner also did not offer any explanation for the Veteran's symptoms of numbness in the bilateral feet, nor did he accurately characterize the Veteran's in-service injury of being poisoned by coral which led to hospitalization and significant leg symptoms.  The Board therefore finds that this issue must be remanded in order to obtain a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disorders of the lower extremities, to include peripheral neuropathy and a vascular disorder.  The VA examiner should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, including an EMG if necessary, the examiner is asked to address the following:

a)  Identify all disorders of the lower extremities, including any peripheral neuropathy or vascular disorders.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the April 2006 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

If the Veteran is not found to have a current diagnosis of peripheral neuropathy, please discuss the likely other causes of his claimed symptoms of numbness in his bilateral toes and feet.

b)  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

In providing this opinion, the examiner is asked to address the Veteran's treatment in service for a sting by coral or a sea animal which caused severe swelling and required hospitalization.  Please discuss the Veteran's assertions that this caused necrosis of the tissue in his toes and whether this has contributed to decreased circulation or sensation in his bilateral feet.

If the examiner cannot provide the requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2.  Provide the Veteran with adequate notice of the date and place of any requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

3.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


